OPINION — AG — QUESTION(1): "WHERE IT IS DETERMINED THAT CERTAIN ACCOUNTS OWING TO THE STATE INSURANCE FUND BY INDIVIDUALS, CORPORATIONS, PARTNERSHIPS, BOARDS, AGENCIES, COMMISSIONS OR INSTITUTIONS ARE WORTHLESS AND CANNOT BE COLLECTED AS SET FORTH IN 85 O.S. 1961 144 [85-144]; MAY THE INSURANCE FUND DISCONTINUE CARRYING SAID ACCOUNTS AS ASSETS FOR ACCOUNTING PURPOSES ONLY SO THAT A TRUE FINANCIAL CONDITION MAY BE SHOWN." — AFFIRMATIVE, QUESTION(2): "MAY THE STATE INSURANCE FUND" CHARGE OFF "THESE UNCOLLECTIBLE ACCOUNTS WHERE THE SAME ARE CLEARLY WORTHLESS AND UNCOLLECTIBLE, AND CEASE TO SHOW THEM AS ASSETS IN THEIR RECORDS WITHOUT BEING IN VIOLATION OF ARTICLE V, SECTION 53, OKLAHOMA CONSTITUTION." _ AFFIRMATIVE, QUESTION(3): "DOES THE STATUTE OF LIMITATIONS APPLY TO DEBTS OWED TO THE STATE INSURANCE FUND IN THE SAME MANNER AS THAT OF A PRIVATE INSURANCE CARRIER (STATE INSURANCE FUND V. TARON, 333 P.2d 508)" — AFFIRMATIVE, QUESTION(4): "MAY THE BOARD OF MANAGERS OF THE INSURANCE FUND DESIGNATE A SYSTEM BY WHICH SUCH UNCOLLECTIBLE ACCOUNTS CAN BE DECLARED WORTHLESS AND ALSO DESIGNATE A METHOD BY WHICH SUCH WORTHLESS ACCOUNTS COULD BE DELETED FROM THE ASSETS OF THE INSURANCE FUND (85 O.S. 1961 131 [85-131], 85 O.S. 131 [85-131](A)) ?" — AFFIRMATIVE CITE: 85 O.S. 1961 144 [85-144] (DALE CROWDER) ** SEE: OPINION NO. 74-196 (1974) **